  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 1 of 15 PageID #: 1



CCC:CMM                                                                      FILED
                                                                          IN CLERK'S
F.#20 l 8R0 1256                                                    u.s. o1srR1cr coWdiieo,N,Y,

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                    *     APR 12 20111.      *
                                                                    LON~ lif:ANg QFFICE
 IN THE MATTER OF THE SEARCH OF
 ONEBLACKSAMSUNGGALAXY8
 CELLULAR TELEPHONE, WITH A
                                                 APPLICATION FOR A SEARCH
 BLUE PROTECTIVE CASE AND A
                                                 WARRANT FOR AN ELECTRONIC
 CRACKED SCREEN, BEARING IMEi:
                                                 DEVICE
 356982086915485 ("SUBJECT DEVICE");
 WHICHISCURRENTLYLOCATEDIN
                                                 Case No. - - - - - - - -
 THE EASTERN DISTRICT OF NEW
 YORK
                                                    J --19                      341
                           AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION UNDER RULE 41 FOR A
                         WARRANT TO SEARCH AND SEIZE

       I, Dean M. Steinmann, being first duly sworn, hereby depose and state as follows: 1


                    INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-

one electronic device--which device is currently in law enforcement possession, and the

extraction from that property of electronically stored information described in Attachment B.




               Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for a search warrant, I have not described all the relevant facts
and circumstances of which I am aware.
  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 2 of 15 PageID #: 2



       2.     I have been a Task Force Officer with the Drug Enforcement Administration

("DEA") for over six years, and have been a law enforcement officer with the Port

Washington Police District for approximately 32 years. I am currently assigned to the DEA

Long Island District Office, Tactical Diversion Squad. I have been involved in the

investigation of numerous cases involving the trafficking of narcotics. In the course of those

investigations, I have conducted physical surveillance, debriefed cooperating witnesses and

confidential informants, and interviewed civilian witnesses. I have participated in

investigations involving search warrants, including searches of electronic devices, and arrest

warrants. As a result of my training and experience, I am familiar with the techniques and

methods of operation used by individuals involved in criminal activity to communicate with

one another and to conceal their activities from detection by law enforcement authorities.

       3.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       4.     Based on my training and experience and the facts set forth in this affidavit,

there is probable cause to believe that violations of Title 21, United States Code Sections 841

and 846 have been committed (the "Target Offenses"). There is also probable cause to

search the information described in Attachment A for evidence and instrumentalities of these

crimes as described in Attachment B.




                                               2
  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 3 of 15 PageID #: 3



              IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.     The property to be searched is one black Samsung Galaxy 8 cellular telephone,

with a blue protective case and a cracked screen, bearing IMEI: 356982086915485 (the

"SUBJECT DEVICE"). The SUBJECT DEVICE is currently located in the Eastern District

ofNew York.

       6.     The applied-for warrant would authorize the forensic examination of the

SUBJECT DEVICE for the purpose of identifying electronically stored data particularly

described in Attachment B.

                                   PROBABLE CAUSE

       7.     Beginning in or about July 2018, law enforcement officers from the DEA

Long Island Tactical Diversion Squad began conducting an investigation into the possible

illegal distribution of oxycodone by ARTHUR MORACE. During the course of the

investigation, I and other law enforcement officers have spoken with a cooperating source

("CS") who had previously purchased oxycodone from MORACE. 2

       8.     In or about October 2018, the CS exchanged text messages with MORACE,

during which the CS and MORACE set up a date and time during which the CS would

purchase oxycodone from MORACE. The CS and MORACE agreed to meet in the parking

lot of a convenience store located on Horseblock Road in Medford, New York for the

narcotics transaction. On or about October 17, 2018, law enforcement officers from the




       2      The CS has provided information to the government in hopes of receiving
leniency with respect to sentencing on state narcotics charges. The CS has proven reliable;
information provided by the CS has been corroborated by text and video recordings.

                                              3
  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 4 of 15 PageID #: 4



DEA Long Island Tactical Diversion Squad, including myself, were in the vicinity of

Horseblock Road in Medford, New York, as part of this investigation, for the purpose of

observing and recording the narcotics transaction between the CS and MORACE. Law

enforcement officers observed the CS approach the vehicle driven by MORACE and

observed MORACE engaged in what they believed, based on their training and experience,

to be an exchange of drugs for money. Law enforcement officers outfitted the CS with both

audio and video equipment, and the narcotics transaction was recorded. Immediately

following the narcotics transaction between MORACE and the CS, the CS provided law

enforcement officers with forty thirty-milligram oxycodone pills. The CS purchased those

pills for approximately $27 per pill. The pills were lab tested and confirmed the presence of

oxycodone.

       9.     Later that same month, the CS again exchanged text messages with

MORACE, during which the CS and MORACE set up a second date and time during which

the CS would purchase oxycodone from MORACE. The CS and MORACE again agreed to

meet in the parking lot of a convenience store located on Horseblock Road in Medford, New

York for the narcotics transaction. On or about October 30, 2018, law enforcement officers

from the DEA Long Island Tactical Diversion Squad, including myself, were in the vicinity

of Horseblock Road in Medford, New York, as part of this investigation, for the purpose of

observing and recording the narcotics transaction between the CS and MORACE. Law

enforcement officers observed the CS approach the vehicle driven by MORACE and

observed MORACE engaged in what they believed, based on their training and experience,

to be an exchange of drugs for money. Law enforcement officers outfitted the CS with both

                                              4
  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 5 of 15 PageID #: 5



audio and video equipment, and the narcotics transaction was recorded. Immediately

following the narcotics transaction between MORACE and the CS, the CS provided law

enforcement officers with ninety-nine thirty-milligram oxycodone pills. 3 The CS purchased

those pills for approximately $23 per pill. The pills were lab tested and confirmed the

presence of oxycodone.

        10.    During the October 30, 2018 narcotics transaction, the CS inquired about

setting up another transaction to purchase additional pills at a lower price. In response,

MORACE indicated that he would need to check with another individual, whose identity is

unknown to law enforcement officers.

       11.     I am also familiar with the New York State Bureau of Narcotics Enforcement

("BNE"), which maintains records for physicians and pharmacies for anything that is

prescribed to an individual in the State of New York. A check of BNE records reveals that

MORACE was not prescribed oxycodone pills by a licensed practitioner in the State of New

York. Accordingly, MORACE is diverting someone else's pills.

       12.     On December 19, 2018, a grand jury sitting in the Eastern District of New

York returned a multi-count indictment charging MORACE with one count of conspiracy to

distribute oxycodone, in violation of Title 21, United States Code, Sections 846 and

841 (b )(I)( C), and two counts of distribution and possession with intent to distribute

oxycodone, in violation of Title 21, United States Code, Sections 84l(a)(l) and 84l(b)(l)(C).




       3    The CS purchased what the CS believed to be 100 thirty-milligram pills for
$23 each. MORACE shorted the CS one pill.

                                                5
  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 6 of 15 PageID #: 6



        13.    On January 8, 2019, law enforcement officers arrested MORACE in Middle

Island, New York, pursuant to an arrest warrant following the Indictment. MORACE was in

possession of the SUBJECT DEVICE at the time of his arrest. Law enforcement officers

took custody of the device at that time.

        14.    Based on the above, there is probable cause to believe that MORACE, as well

as others whose identities are unknown at this time, were involved in the distribution and

possession with intent to distribute a controlled substance. Further, there is probable cause to

believe that information on the SUBJECT DEVICE will produce evidence probative of the

crimes under investigation.

        15.    Based on my training and experience, I know that individuals who engage in

drug trafficking commonly use mobile devices such as cellular telephones to communicate

with co-conspirators through voice calls, text messages, emails, and other means. I further

know that individuals who commit such drug trafficking crimes often use mobile devices to

arrange and plan the execution of the crimes.

       16.     The SUBJECT DEVICE is currently in the lawful possession of the DEA after

being recovered from MORACE incident to his lawful arrest.

       17.     The SUBJECT DEVICE is currently located in the Eastern District of New

York. I know that the SUBJECT DEVICE has been stored in a manner in which the contents

are, to the extent material to this investigation, in substantially the same state as they were

when the SUBJECT DEVICE first came into the possession of the DEA.




                                                6
  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 7 of 15 PageID #: 7



                                    TECHNICAL TERMS

      18.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

               telephone) is a handheld wireless device used for voice and data

               communication through radio signals. These telephones send signals through

               networks of transmitter/receivers, enabling communication with other wireless

               telephones or traditional "land line" telephones. A wireless telephone usually

               contains a "call log," which records the telephone number, date, and time of

               calls made to and from the phone. In addition to enabling voice

               communications, wireless telephones offer a broad range of capabilities.

               These capabilities include: storing names and phone numbers in electronic

               "address books;" sending, receiving, and storing text messages and e-mail;

               taking, sending, receiving, and storing still photographs and moving video;

               storing and playing back audio files; storing dates, appointments, and other

               information on personal calendars; and accessing and downloading

               information from the Internet. Wireless telephones may also include global

               positioning system ("GPS") technology for determining the location of the

               device.

            b. Digital camera: A digital camera is a camera that records pictures as digital

               picture files, rather than by using photographic film. Digital cameras use a

               variety of fixed and removable storage media to store their recorded images.

                                               7
Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 8 of 15 PageID #: 8



         Images can usually be retrieved by connecting the camera to a computer or by

         connecting the removable storage medium to a separate reader. Removable

         storage media include various types of flash memory cards or miniature hard

         drives. Most digital cameras also include a screen for viewing the stored

         images. This storage media can contain any digital data, including data

         unrelated to photographs or videos.

      c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

         handheld digital storage device designed primarily to store and play audio,

         video, or photographic files. However, a portable media player can also store

         other digital data. Some portable media players can use removable storage

         media. Removable storage media include various types of flash memory cards

         or miniature hard drives. This removable storage media can also store any

         digital data. Depending on the model, a portable media player may have the

         ability to store very large amounts of electronic data and may offer additional

         features such as a calendar, contact list, clock, or games.

      d. GPS: A GPS navigation device uses the Global Positioning System to display

         its current location. It often contains records the locations where it has been.

         Some GPS navigation devices can give a user driving or walking directions to

         another location. These devices can contain records of the addresses or

         locations involved in such navigation. The Global Positioning System

         (generally abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting the

         Earth. Each satellite contains an extremely accurate clock. Each satellite

                                          8
Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 9 of 15 PageID #: 9



         repeatedly transmits by radio a mathematical representation of the current

         time, combined with a special sequence of numbers. These signals are sent by

         radio, using specifications that are publicly available. A GPS antenna on Earth

         can receive those signals. When a GPS antenna receives signals from at least

         four satellites, a computer connected to that antenna can mathematically

         calculate the antenna's latitude, longitude, and sometimes altitude with a high

         level of precision.

      e. PDA: A personal digital assistant, or PDA, is a handheld electronic device

         used for storing data (such as names, addresses, appointments or notes) and

         utilizing computer programs. Some PDAs also function as wireless

         communication devices and are used to access the Internet and send and

         receive e-mail. PDAs usually include a memory card or other removable

         storage media for storing data and a keyboard and/or touch screen for entering

         data. Removable storage media include various types of flash memory cards

         or miniature hard drives. This removable storage media can store any digital

         data. Most PDAs run computer software, giving them many of the same

         capabilities as personal computers. For example, PDA users can work with

         word-processing documents, spreadsheets, and presentations. PDAs may also

         include global positioning system ("GPS") technology for determining the

         location of the device.

      f. Internet: The Internet is a global network of computers and other electronic

         devices that communicate with each other. Due to the structure of the Internet,

                                         9
 Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 10 of 15 PageID #: 10



                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the

                same state.

       19.      Based on my training, experience, and research, I know that the SUBJECT

DEVICE has capabilities that allows it to serve as wireless telephones, digital cameras,

portable media players, PDAs, and GPS navigation devices. In my training and experience,

examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the SUBJECT DEVICE.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       20.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       21.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the SUBJECT DEVICE was used, the purpose of its use, who used it, and

when. There is probable cause to believe that this forensic electronic evidence might be on

the SUBJECT DEVICE because:

             a. Data on the storage medium can provide evidence of a file that was once on

                the storage medium but has since been deleted or edited, or of a deleted



                                               10
 Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 11 of 15 PageID #: 11



               portion of a file (such as a paragraph that has been deleted from a word

               processing file).

            b. Forensic evidence on a device can also indicate who has used or controlled the

               device. This ''user attribution" evidence is analogous to the search for "indicia

               of occupancy" while executing a search warrant at a residence.

            c. A person with appropriate familiarity with how an electronic device works

               may, after examining this forensic evidence in its proper context, be able to

               draw conclusions about how electronic devices were used, the purpose of their

               use, who used them, and when.

            d. The process of identifying the exact electronically stored information on a

               storage medium that are necessary to draw an accurate conclusion is a

               dynamic process. Electronic evidence is not always data that can be merely

               reviewed by a review team and passed along to investigators. Whether data

               stored on a computer is evidence may depend on other information stored on

               the computer and the application of knowledge about how a computer

               behaves. Therefore, contextual information necessary to understand other

               evidence also falls within the scope of the warrant.

            e. Further, in finding evidence of how a device was used, the purpose of its use,

               who used it, and when, sometimes it is necessary to establish that a particular

               thing is not present on a storage medium.

      22.      Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the SUBJECT

                                               11
 Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 12 of 15 PageID #: 12




DEVICE consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that

might expose many parts of the SUBJECT DEVICE to human inspection in order to

determine whether it is evidence described by the waiTant.

       ')..,
       -.J.    Manner of execution. Because this wan-ant seeks only pennission to examine

the SUBJECT DEVICE already in law enforcement's possession. the execution of this

wanant does not involve the physical intrusion onto a premises. Consequently, I submit

there is reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                       CONCLUSION

       24.     I submit that this affidavit supports probable cause for a search wanant

authorizing the examination of the SUBJECT DEVICE described in Attachment A to seek

the items described in Attachment B.




                                                             ement Administration


Subscribed and sworn to before me
on t ~·
   ~ ISi STEVEN I. LOCI(E ~
HONORABLE STEV'EN LOCKE   I.
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK



                                              12
 Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 13 of 15 PageID #: 13



                                    ATTACHMENT A

        The property to be searched is one black Samsung Galaxy 8 cellular telephone, with a

blue protective case and a cracked screen, bearing IMEi: 356982086915485 (the "SUBJECT

DEVICE"). The SUBJECT DEVICE is currently located in the Eastern District of New

York.

        This warrant authorizes the forensic examination of the SUBJECT DEVICE for the

purpose of identifying the electronically stored information described in Attachment B.
 Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 14 of 15 PageID #: 14



                                          ATTACHMENT B

           1.      All records on the SUBJECT DEVICE described in Attachment A that relate

to violations of Title 21, United States Code, Sections 841 and 846 and involve Arthur

Morace and his co-conspirators, including:

                a. names and telephone numbers, as well as the contents of all call logs, contact

                   lists, text messages (including those sent, received, deleted and drafted),

                   instant messages, photographs, videos, Facebook posts, Internet activity

                   (including browser history, web page logs, and search terms entered by the

                   user), geo-location data, application data, and other electronic media;

                b. lists of customers and related identifying information;

                c. types, amounts, and prices of drugs trafficked as well as dates, places, and

                   amounts of specific transactions;

                d. any information related to sources of drugs (including names, addresses, phone

                   numbers, or any other identifying information);

                e. any information recording Arthur Morace's schedule or travel;

                f. all bank records, checks, credit card bills, account information, and other

                   financial records.

       2.          Evidence of user attribution showing who used or owned the SUBJECT

DEVICE at the time the things described in this warrant were created, edited, or deleted,

such as logs, phonebooks, saved usernames and passwords, documents, and browsing

history;

       3.          Evidence of software that would allow others to control the SUBJECT

DEVICE, such as viruses, Trojan horses, and other forms of malicious software, as well as
4l   •   I   w
                  Case 2:19-mj-00341-SIL Document 1 Filed 04/12/19 Page 15 of 15 PageID #: 15



                 evidence of the presence or absence of security software designed to detect malicious

                 software;

                        4.     Evidence of the times the SUBECT DEVICE was used;

                        5.     Passwords, encryption keys, and other access devices that may be necessary to

                 access the SUBJECT DEVICE; and

                        6.     Contextual information necessary to understand the evidence described in this

                 Attachment.
                                                                                                         ;,,.
                        As used above, the terms "records" and "information" include all of the foregoing

                 items of evidence in whatever form and by whatever means they may have been created or

                 stored, including any form of computer or electronic storage (such as flash memory or other

                 media that can store data) and any photographic form.




                                                              2
